Citation Nr: 1619436	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral knee disability. 

2.  Entitlement to service connection for bilateral knee disability to include as secondary to service-connected left ankle disability. 

3.  Entitlement to service connection for chronic skin rash/skin condition.

4.  Entitlement to an acquired psychiatric disability to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, February 2012, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board finds statements submitted in January 2010 to constitute a notice of disagreement (NOD) as to the August 2009 denials on the issues of service connection for knee and skin disabilities.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO, in part, denied entitlement to service connection for a bilateral knee condition.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.
2.  The evidence received more than one year since the February 1993 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1993 denial of service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the February 1993 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a bilateral knee condition have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a February 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee condition based on the finding that there was no current diagnosis of a knee disability.  The Veteran was notified of the denial in a March 1993 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the February 1993 final decision includes a December 2013 VA medical examination report addressing the nature and etiology of the Veteran's bilateral knee condition.  The newly received evidence includes a current diagnosis of bilateral degenerative joint disease of the knee, which raises a reasonable possibility of substantiating the claim.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral knee condition is warranted.


ORDER

The petition to reopen a claim for entitlement to service connection for a left leg and knee disability is granted.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

Skin and Bilateral Knee Disabilities

In an April 2014 Statement of the Case (SOC), the AOJ denied entitlement to service connection for degenerative joint disease of the knees and for a skin condition.  In the April 2014 SOC, the AOJ referenced Shreveport VA Medical Center treatment records dated from May 1997 through January 2014, as part of the evidence relied upon in adjudicating the claim.  Review of the Virtual VA and VBMS claims folders reflects post-service VA treatment records dated from May 2008 through January 2014 are associated with the claims file.  Having reviewed the treatment records scanned into the Virtual VA and VBMS claims processing systems, the Board has not been able to locate VA treatment records dated prior to May 2008.

Additionally, in December 2013, the Veteran underwent VA examination to determine the nature and etiology of his bilateral knee conditions.  In the resulting report, the VA examiner acknowledges that the Veteran was diagnosed with bilateral knee pain and mild degenerative joint disease of the right knee in December 2008.  See 12/18/08 Shreveport VAMC treatment records, p. 237 located in VBMS.  The examiner also notes that a 2005 VA right knee x-ray was normal.  As noted above, post-service VA treatment records dated from May 2008 through January 2014 are associated with the claims file.  Having reviewed the treatment records scanned into the Virtual VA and VBMS claims processing systems, the Board has not been able to locate a 2005 x-ray of the right knee.

The Board notes that records generated by VA facilities that have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Without the Veteran's complete treatment records focusing on the Veteran's skin disability and bilateral knee disability, the Board is unable to determine whether the Veteran is entitled to service connection for these conditions.  Specifically, the Board is unable to determine to whether the Veteran was diagnosed with any condition that may be related to his military service during this period.  Therefore, as these records have a significant bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to retrieve these treatment records and associate them with the claims file.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Finally, in April 2014, the Veteran, through his attorney, confirmed his intent to claim service connection for a bilateral knee condition on a direct and secondary basis.  See April 2014 correspondence from Attorney; April 2013 correspondence.  However, the medical evidence of record is not sufficient to adjudicate the issue of secondary service connection.  Accordingly, remand is necessary to obtain a medical opinion to determine secondary service connection of the Veteran's bilateral knee disability on the basis of possible aggravation related to his service-connected left ankle disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.310.

Acquired Psychiatric Disorder to include PTSD and Depression

The Veteran seeks entitlement to service connection for PTSD and depression, which he asserts is attributable to events occurring during his service in Saudi Arabia.  See January 2009 VA Form 21-0781; January 2009 VA Form 21-4138; and April 2009 VA Form 21-4138.

In a February 2012 rating decision, the RO acknowledges that the Veteran's personnel records document active military service in Saudi Arabia, an area consistent with hostile military or terrorist activity and therefore concedes the Veteran's in-service stressor while serving in Saudi Arabia in support of Operation Desert Storm/Desert Shield.  See also DD 214 Certificate of Release or Discharge from Active Duty; August 2009 Rating Decision.

A June 2009 VA treatment record notes the Veteran was seen by his primary care physician and reported symptoms of memory lapse upon his return from Saudi Arabia.  The examiner consulted neurology and the mental health department for PTSD evaluation and anger management.  

A subsequent June 2009 VA mental health treatment record notes the Veteran's report of hitting his head during a vehicle roll over in Saudi Arabia and having memory loss since his return.  The examination report notes that the Veteran's primary care physician ordered a neuropsychological assessment and concluded that the Veteran did not endorse symptoms that are consistent with PTSD.

Additionally, in May 2011 the Veteran was afforded a VA psychiatric examination to determine the etiology of any PTSD disability.  Upon examination, the Veteran reported having served in a combat zone in Saudi Arabia.  According to the Veteran's reports, during this time, while at the hospital for his ankle, he saw a person whose head had been half blown off.  He endorsed symptoms to include memory loss and sleep disturbance of which he attributed to sleep apnea and not PTSD.  He also endorsed symptoms of anger, and irritability, and admitted to being more "emotional" since he returned from Saudi Arabia.  Following examination and review of the claims file, the VA psychologist found that the Veteran did not meet full criteria for a PTSD diagnosis and concluded that the Veteran's reported symptoms did not describe significant symptoms related to PTSD or re-experiencing symptoms.  See also June 2011 addendum medical opinion.  The rationale was that the Veteran's reported stressor did not involve fear of hostile military or terrorist activity, noting that the Veteran sought treatment upon request from his church in relation to an incident where he responded in an unacceptable manner when disciplining a child in his youth group.  

An August 2012 VA psychiatry consult shows that Dr. K. provided a diagnosis of depressive order, not otherwise specified (NOS).  

A December 2013 VA treatment record notes a positive PTSD screen and a negative depression screen.

Given the conflicting medical evidence of record with respect to the Veteran's psychiatric condition, coupled with the Veteran's conceded in-service stressor, the Board finds that a VA examination and opinion is needed to assist in making a determination on the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder, NOS.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. 
§ 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment records from the Shreveport VA Medical Center to include records dated from May 1997 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  If any records are unavailable, that fact should be annotated in the claims folder.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD and depressive disorder.  All indicated tests and studies shall be conducted.  The claims folder, including any relevant electronic records, must be made available for the examiner for review. 

For each current psychiatric disability identified (including depression as diagnosed in August 2012), the examiner should address the following:

Whether it is at least as likely as not that the Veteran has a current diagnosis of PTSD; and, if so;

(a) Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to his reported stressors during service, or is otherwise the result of a disease, injury or event in service?

(b) If the Veteran has met the criteria for a diagnosis of PTSD, what is (are) the stressor(s) that support the diagnosis? 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of current bilateral degenerative joint disease of the knee.  All indicated tests and studies shall be conducted.  The claims folder, including any relevant electronic records, must be made available for the examiner to review. 
For each current knee disability identified (including degenerative joint disease as diagnosed in December 2008), the examiner should address the following:

(c) Is it at least as likely as not (50 percent probability or more) that the current bilateral knee disability was caused (in whole or in part) by service-connected left ankle disability?

(d) Is it at least as likely as not (50 percent probability or more) that the current bilateral knee disability was aggravated beyond the normal course of the condition by service-connected left ankle disability?

The examiner should provide a supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

4.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


